Title: From George Washington to John Langdon, 3 May 1777
From: Washington, George
To: Langdon, John



Sir
Head Quarters Morris Town 3rd May 1777.

Yesterday morning Mr Champney delivered me your very agreeable favour, containing the Account of the Arrival of the Amphitrité with a large train of Field Artillery and other Military Stores from France. Mr Champney went immediately on to Philadelphia. I have wrote to Congress, pressing the necessity of the immediate removal of these truly valuable Articles from Portsmouth, to a place of greater security.
General Heath writes me, that, owing to a Resolve of Congress directing you to hold such a Number of the 12,000 Stand of arms, as

were not appropriated, at the disposal of the Board of War, you did not think yourself at Liberty to comply with my order for forwarding three thousand of those Arms to Springfield. When I gave this order, you must suppose that I could know nothing of the other, indeed my only motive for giving it, was, that I thought all the Arms, that were not immediately wanted, ought to be removed from the Coast to a place of safety, and except you have particular orders to keep them at Portsmouth or to dispose of them in some other way, I would still recommend it to you, to send what remain on hand, to Springfield; for we find, from two late instances, that the Enemy are bent upon destroying our Magazines where ever they are accessible. I am &ca

G. Washington

